EXHIBIT A
                       GOLDSTEIN, BORGEN, DARDARIAN & HO
                     300 Lakeside Drive, Suite 1000 ♦ Oakland, CA 94612
                            (510) 763-9800 ♦ (510) 835-1417 (fax)
                                     www.gbdhlegal.com

         Goldstein, Borgen, Dardarian & Ho (“GBDH”) concentrates on complex and class action
litigation on the plaintiff side, including wage and hour, employment discrimination, disability
access, environmental, voting rights, and other public interest litigation. GBDH, founded in
1972, is one of the most successful private plaintiffs’ public interest firms in the country. The
firm has a national practice and regularly litigates class action lawsuits in California, and has also
litigated class actions in Arizona, Florida, Georgia, Iowa, Illinois, Missouri, Michigan,
Minnesota, Maryland, New York, Pennsylvania, Tennessee, and Texas.

        GBDH is one of the leading plaintiffs’ firms litigating wage and hour class and collective
actions in California and nationally. The firm has successfully litigated cases on behalf of
workers improperly denied overtime and other compensation in numerous wage and hour class
and collective actions, including Garcia v. Oracle ($35 million settlement), Rosenberg v. IBM
($65 million settlement), Butler v. Countrywide ($30 million settlement), Lin v. Siebel ($27.5
million settlement), Bullock v. Automobile Club ($19.5 million in settlement), Contreras v. Bank
of America ($16.65 million settlement), and Mousai v. E-Loan ($13.6 million settlement). The
firm has also played a part in strengthening the wage and hour laws for workers by submitting
friends of the court briefs in several California Supreme Court cases and advocating for workers
before the state administrative body that formulates the orders governing wages, hours and
working conditions. The firm’s comments to the U.S. Department of Labor (DOL) opposing the
proposed March 31, 2003 “white collar” overtime exemption regulations resulted in significant
improvements in the final regulations as noted by the DOL in the Federal Reporter on
April 23, 2004.

         In the largest monetary recovery ever recovered against a private-sector company in a
gender discrimination case brought under Title VII of the Civil Rights Act of 1964, GBDH
obtained $250 million for a class of women who were denied or deterred from positions as State
Farm insurance sales agents (Kraszewski v. State Farm General Ins., Co.). As part of the
settlement agreement in Kraszewski, which followed a successful trial, State Farm was required
to fill 50 percent of its California sales position vacancies with women and to hire three female
recruiters to find qualified women applicants. GBDH also obtained the largest monetary
recovery at the time in a Title VII race discrimination case (Haynes v. Shoney’s, Inc.) in which
$132.5 million and broad injunctive relief was obtained on behalf of a class of African American
employees and applicants. GBDH also negotiated an $87.5 million settlement on behalf of
women employees and applicants for sales positions at Home Depot stores in its Western
Division (Butler, et al. v. Home Depot, Inc.). The settlement established new job selection
procedures that created thousands of job opportunities in sales and management positions for
women. GBDH also recovered $80 million in a sex discrimination class action against Lucky
Stores, Inc. (Stender v. Lucky Stores, Inc.). The settlement followed a three-month trial and two
appeals to the Ninth Circuit Court of Appeals. Subsequently, the firm obtained similar relief in
gender discrimination class action against Publix Super Markets, Florida’s largest private
employer (Shores v. Publix Super Markets, Inc.). The Publix settlement included significantly
increased job opportunities for women and $81.5 million in monetary relief.



515519.4
        GBDH also successfully resolved a race discrimination class action against Southern
California Edison that challenged compensation and promotion inequities of African American
employees (Rice v. Southern California Edison). The settlement resulted in extensive injunctive
relief and a settlement fund of $18.25 million. GBDH also co-counseled and negotiated a class
action settlement in a gender discrimination case against MetLife (Mitchell v. Metropolitan Life
Ins. Co., dba MetLife). The settlement provides for a payment of $13.4 million and extensive
nationwide injunctive relief affecting sales agents and sales managers. Most recently, the firm
successfully tried a race discrimination class action against Lufkin Industries, Inc. (McClain v,
Lufkin Industries, Inc.) in the Eastern District of Texas and successfully defended the trial court
judgment against two appeals to the Fifth Circuit Court of Appeals.

        GBDH also litigated the largest public accommodations case to date under Title II of the
1964 Civil Rights Act (Ridgeway v. Denny’s). This class action brought on behalf of African
American customers of Denny’s Restaurants in California resulted in a $34.8 million settlement
and established a monitoring system, training and other injunctive relief measures to assure that
African American customers of Denny’s nationwide receive non-discriminatory service in the
future.

         GBDH also has successfully litigated Clean Water Act cases challenging excessive
discharges of selenium into San Francisco Bay by Unocal, Tosco and Exxon Oil Companies, and
a case brought against Dow Chemical Co., under California’s Proposition 65 (prohibiting the
discharge of carcinogens and other toxics into drinking water sources) resulting in injunctive
relief, civil penalties and attorneys’ fees in a combined total of more than $12 million.

GBDH also has an active docket of disability access cases. The firm has been instrumental in
negotiating landmark agreements on behalf of persons with vision impairments resulting in the
installation of “talking ATMs” at thousands of Bank of America, Wells Fargo, Bank One,
Wachovia, 7-11 and Citibank locations across the country and ensuring that persons with vision
impairments receive banking materials in alternative formats, such as Braille and large print.
The firm has also successfully litigated other cases involving access to public accommodations
of behalf of persons with disabilities, including a class action against Macy’s Department stores
brought on behalf of persons with mobility disabilities. In addition, the firm has successfully
litigated cases involving access to public pedestrian facilities, including a recently approved class
action settlement in Willits v. City of Los Angeles. The landmark settlement requires the City of
Los Angeles to pay $1.4 billion to make its sidewalks, curb ramps, crosswalks, and other
walkways accessible to individuals with mobility disabilities.

         GBDH has long been recognized as one of the top plaintiffs’ firms in the country. In
2011 and 2012, the Recorder recognized the firm as one of the top ten “Leading Employment
Practices” for plaintiffs in the Bay Area. The firms’ partners are regularly recognized as
“Superlawyers.” As early as July 1992, The National Law Journal (“A National Who’s Who of
the Top Lawyers in Employment Litigation”) stated that GBDH was, “In a league of their own
on the plaintiffs’ side, handling the largest class actions nationwide.” A 1995 Business Week
article called GBDH “the swat team of bias litigation,” noting that in the prior three years, the
firm “ha[d] collected more than $600 million in damages and legal fees from companies its
clients have sued for discrimination.” In March 2004, The Recorder, San Francisco’s daily legal
newspaper, listed all of the firm’s partners as among the “top attorneys” in employment law in
the San Francisco Bay Area. GBDH partners have been awarded the “CLAY” (California


515519.4                                         2
Lawyer Attorneys of the Year) in 2000, 2008, and 2014 (by California Lawyer magazine), for
“extraordinary achievement.”




515519.4                                      3
Exhibit B
                                     LAURA L. HO
                         GOLDSTEIN, BORGEN, DARDARIAN & HO
                              300 Lakeside Drive, Suite 1000
                                   Oakland, CA 94612
                                      (510) 763-9800
                                   (510) 835-1417 (fax)
                                   lho@gbdhlegal.com
                                   www.gbdhlegal.com


LEGAL EXPERIENCE
Goldstein, Borgen, Dardarian & Ho, Oakland, CA, Partner, January 2005 – present; Associate,
October 1998 – December 2004. Plaintiffs’ federal and state court employment class action
litigation. 2009 California Lawyer of the Year Award Winner for employment law. 2006, 2010-
2018 Super Lawyer. Top Attorney In Northern California, San Francisco Magazine August 2011.
Best Lawyer’s 2014 and 2018 Lawyer of the Year for Oakland in Litigation-Labor and
Employment.

The Honorable John C. Coughenour, Chief Judge of the Federal District Court of the Western
District of Washington, Seattle, WA; Judicial Law Clerk, September 1997 – September 1998.

ACLU Foundation National Immigrants’ Rights Project, San Francisco, CA; Staff Counsel,
November 1996 to September 1997. Federal court litigation on behalf of immigrants.

Asian Law Caucus, Inc., San Francisco, CA; Attorney (NAPIL Equal Justice Fellow), September
1994 to October 1996; Legal Intern, June to August 1993. Conducted wide-ranging advocacy on
behalf of low-wage immigrant workers, including litigation and policy work; established workers’
rights clinic for Asian immigrant workers; supervised law students.

EDUCATION
Yale Law School, New Haven, CT; J.D., June 1994
Honors: Connecticut Bar Fellowship, 1993-94; Raphael Lemkin Human Rights Fellowship, 1992-
93; Stephen J. Massey Prize, 1992-93
Activities: Lowenstein International Human Rights Project, Director, 1992-93; Pacific Islander,
Asian and Native American Law Student Association, Executive Board Member and Coordinator
for Minority Recruitment, 1992-93; Yale Journal of International Law, Editor, 1991-92.

University of Washington, Seattle, WA; B.A. in History, B.A. in International Studies, June 1991
Honors: Cum Laude, yearly High Scholarship all four years.

BAR ADMISSION
1994; California, U.S. District Court, Northern District of California and U.S. Court of Appeals,
Ninth Circuit; 1995, U.S. District Court, Central District of California; 1997, U.S. Court of Appeals,
10th Circuit




472902.11                                         1
PROFESSIONAL AFFILIATIONS
Asian Law Caucus, Board Member, 2005 – 2014
San Francisco Bar Association, Labor and Employment Committee, Executive Member 2006-2008
NELA, elected Executive Board Member 2016 – current, Wage and Hour practice group chair
(former)
ABA, Labor & Employment Law Section, Diversity and Inclusion in the Legal Profession, Plaintiff
Co-Chair
ABA, Labor & Employment Law Section, FLSL subcommittee, Midwinter Report Co-Editor in
Chief, State Law Midwinter Report Senior Editor
Fellow of the College of Labor and Employment Law

LITIGATION EXPERIENCE
(partial listing)
Siciliano v. Apple, (Superior Court, Santa Clara County) (final approval of $16 million settlement
for certified class of consumers in California granted in 2018)
Willey v. TTI, RG16806307 (Superior Court, Alameda County) (final approval of $3.5 million
settlement for 350 California class members approved in August 2017)
In re Uber FCRA, 14-CV-05200-EMC (N.D. Cal.) (final approval of nationwide FCRA class action
settlement granted in 2018)
Talamantes v. PPG Indus., Inc., 13-cv-4062-WHO (N.D. Cal.) (final approval of $5 million
settlement on behalf of 109 class and collective action members nationwide granted in December
2015)
Vasquez v. USM, Inc., C13-05449 WHA (N.D. Cal.) (final approval of California wage and hour
class action settlement on behalf of janitors granted in 2015)
Willner v. Manpower Inc., 11-cv-2846 (final approval of $8.75 million settlement for temporary
employees granted in 2015)
Bennett v. SimplexGrinnell, 11-CV-01854-JST (N.D. Cal.) (final approval of $4.9 class settlement
on behalf of employees who perform testing and inspection of fire and sprinkler systems for
prevailing wages granted in 2015)
Welch v. Genentech, Case No. CIV 524550 (Superior Court, San Mateo County) (final approval of
$2.95 million class settlement granted in December 2014)
Lange v. Ricoh, Case No. RG13682710 (Superior Court, Alameda County) (final approval granted
in December 2014 of class settlement for 250 account executives for expense reimbursements)
Melliz v. Bellflower, Case No. BC551555 (Superior Court, Los Angeles County) (California Voting
Rights Act case brought on behalf of Latino voters settled in January 2015)
Moreno v. Anaheim, Case No. 30-2012-00579998-CU-CR-CXCA (Superior Court, Orange County)
(California Voting Rights Act case brought on behalf of Latino voters settled in January 2014)
Rios v. ABC Unified School District, BC505510 (Superior Court, Los Angeles County) (California
Voting Rights Act case brought on behalf of Latino voters settled in November 2013)




472902.11                                        2
Macey v. Wells Fargo, JCCP 4654 (Superior Court, San Francisco County) (final approval of $3
million class settlement granted in March 2014)
Morazan v. Aramark, No. 13-CV-00936-YGR (N.D. Cal.) (final approval of $2.75 million class
settlement granted in November 2013)
Vemulapati v. Siebel Systems Inc., No. RG 13662755 (Superior Court, Alameda County final
approval of class action settlement granted in September 2013)
Zamora v. Countrywide, BC 360026 (Superior Court, Los Angeles County) (class settlement for
over 10,000 hourly employees for meal and rest and other claims given final approval in March
2013)
Garcia v. Oracle, RG 07321026 (Superior Court, Alameda County) (certified class action regarding
misclassification and related claims for 1,700 computer and technical employees; final approval of
$35 million class settlement granted in March 2012)
Galu v. Genentech, Inc., No. CIV505266 (Superior Court, San Mateo County) (lead counsel for
$2.1 million settlement for approximately 100 people; final approval granted in 2012)
Myart v. Autozone, Case No. 05CC03219 (Superior Court, Orange County) (Class counsel in
certified class action for over 30,000 hourly workers for off the clock claims; final approval granted
in November 2011)
Contreras v. Bank of America, Case No. CGC-07-467749 (Superior Court, San Francisco County)
($16.65 million class settlement for California mortgage loan officers finally approved in 2010)
Meyn v. Peet’s, No. RG08398070 (Superior Court, Alameda County) ($2.6 million class settlement
for California Store Managers finally approved in 2010)
Mousai v. E-Loan, Inc., No. 06-01993 SI (N.D. Cal.) ($13.6 million settlement in overtime class
action for mortgage salespeople approved in May 2007)
Lin v. Siebel Systems, Inc., No. CIV 435601 (Superior Court, San Mateo County) ($27.5 million
class action settlement in overtime case for certified class of over 800 software engineers approved
in 2007)
Butler v. Countrywide, No. BC 268250 (Superior Court, Los Angeles County) ($30 million class
settlement for certified class of over 450 misclassified account executives approved in 2005)
Bullock v. Automobile Club of Southern California, No. SACV01-731GLT (C.D. Cal.) (FLSA
collective action certified for over 500 opt-in Sales Agent plaintiffs; $19 million settlement
approved in 2004)

Cruz, et al. v. Estados Unidos Mexicanos, et al., No. C01-00892 CRB (N.D. Cal.) (counsel for
settlement class of WWII era braceros for return of “savings fund” wages)

Gentry v. Superior Court (Circuit City Stores), No. S141502 (Cal. 2007) (counsel for amici curiae
in overtime case involving class action waiver in arbitration agreement)

Sav-on Drug Stores, Inc. v. Superior Court, 34 Cal. 4th 319 (2004) (counsel for amici curiae in case
involving class certification standards in California)




472902.11                                         3
Morillion v. Royal Packing Co., 22 Cal. 4th 575 (2000) (counsel for amici curiae in case involving
definition of “hours worked” under California Labor Code)

Earley v. Superior Court, 79 Cal. App. 4th 1420 (2000) (counsel for amici curiae in case involving
California’s one-wage fee shifting statute for overtime wage claims)

Cuadra v Millan, 17 Cal. 4th 855 (1998) (writ proceeding successfully challenging DLSE’s practice
of calculating back wages from date of hearing rather than date of filing of claim)

Bureerong v. Uvawas, 922 F. Supp. 1450 (C.D. Cal. 1996) (group action for wages and other
damages for Thai sweatshop workers held in virtual “slave” sweatshop)

Sale v. HCC, 509 U.S. 155 (1993) (challenge to U.S. policy of interdicting on the high seas Haitians
fleeing from Haiti and returning them to Haiti without determining whether those returned are
refugees as defined under international law)

HCC v. Sale, 823 F. Supp. 1028 (E.D.N.Y. 1993) (successfully challenging U.S. policy of indefinite
detention of Haitian refugees who tested positive for HIV)

CONFERENCE PRESENTATIONS AND PUBLICATIONS (partial listing)

PLI’s Cutting Edge Employment Law Issues 2018: The California Difference, San Francisco, CA
(Sept. 2018) (program co-chair and panelist)

National Employment Lawyers Association, Litigating Wage & Hour Cases: Challenges &
Opportunities, Silver Spring, MD (April 2017)

9th Annual ABA Section of Labor and Employment Law Conference, “Revisions to the White
Collar Exemptions,” Philadelphia, PA (Nov. 2015)

PLI’s Cutting Edge Employment Law Issues 2015: The California Difference, San Francisco, CA
(Sept. 2015)

National Employment Lawyers Association, Protecting Pay: Representing Workers with Wage and
Hour Claims, “Facing Arbitration—Arbitration Process & Strategies,” Washington, D.C. (April 24-
25, 2015)

8th Annual ABA Section of Labor and Employment Law Conference, “Litigating Hybrids Under
FRCP 23 and Section 216: How Do You Certify a Class and a Collective Action?” Los Angeles,
CA (Nov. 2014)

27th Annual California Employment Lawyers Association Employment Law Conference, “Wage
and Hour Litigation: Impact of Recent Blockbuster Supreme Court Decisions,” San Diego, CA
(Oct. 10, 2014)

National Employment Lawyers Association, 2014 Annual Convention, “Keeping the Heat on
Employers in FLSA Cases,” Boston, MA (June 26, 2014)




472902.11                                        4
7th Annual ABA Section of Labor and Employment Law Conference, “Negotiating an FLSA
Settlement Agreement: Legal and Practical Considerations,” New Orleans, LA (Nov. 2013)

PUBLICATIONS
(partial)

Contributing Editor, The Fair Labor Standards Act, Cumulative Supplement, Bureau of National
Affairs, Inc.

Chapter and Senior Editor, Wage and Hour Laws, A State-by-State Survey, Main Volume and
Supplements, ABA Section of Labor and Employment Law

Practising Law Institute Employment Law Yearbook, Co-Editor for Chapter 6 “EEO Class Actions”
2015-18.

Articles:
Collective Action Basics, 10 Emp. Rts. and Emp. Pol’y J. 427 (2006)

Litigation of Wage and Hour Collective Actions Under the Fair Labor Standards Act, 7 Emp. Rts.
and Emp. Pol’y J. 129 (2003) (with David Borgen)

(Dis)assembling Rights of Women Workers on the Global Assemblyline: Human Rights and
Garment Industry, 31 Harv. C.R.-C.L. L. Rev. 383 (1996) (with Cathy Powell and Leti Volpp).

Worker Protection Compromised: The Fair Standards Act Meets the Bankruptcy Code, 2 Asian
Pac. Am. L.J. 38 (1994) (with Lora Jo Foo and Thomas M. Kim).

Litigating as Law Students: An Inside Look at Haitian Centers Council, 103 Yale L.J. 2337 (1994)
(with Victoria Clawson and Elizabeth Detweiler).




472902.11                                       5
